In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                 (Filed: January 16, 2018)
                                       No. 16-375V

* * * * * * * * * * * * *
DEBRA BAKER,            *                                     UNPUBLISHED
                        *
         Petitioner,    *                                     Decision on Joint Stipulation;
                        *                                     Guillain-Barre Syndrome
v.                      *                                     (“GBS”); Bell’s Palsy;
                        *                                     Tetanus-diphtheria-acellular
SECRETARY OF HEALTH     *                                     Pertussis (“Tdap”) Vaccine
AND HUMAN SERVICES,     *
                        *
         Respondent.    *
                        *
* * * * * * * * * * * * *
Andrew Krueger, Esq., Krueger & Hernandez S.C., Middleton, WI, for petitioner.
Robert Coleman III, Esq., US Department of Justice, Washington, DC, for respondent.

                            DECISION ON JOINT STIPULATION1

Roth, Special Master:

        On March 24, 2016, Debra Bajer [“Ms. Baker” or “petitioner”] filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
she developed Bell’s palsy and Guillain-Barre Syndrome after receiving a tetanus-diptheria-
acellular pertussis (“Tdap”) vaccination on or about July 14, 2015. See Stipulation, filed January


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party
has 14 days to identify and move to delete medical or other information, that satisfies the criteria
in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, I agree that the identified
material fits within the requirements of that provision, I will delete such material from public
access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).


                                                  1
12, 2018, at ¶¶ 1-4. Respondent denies that the Tdap vaccine caused petitioner’s alleged Bell’s
palsy, GBS, and/or any other injury or her current condition. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On January 12, 2018, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payments:

           a. A lump sum of $9.14, which amount represents reimbursement of a State of
              Wisconsin lien, in the form of a check payable jointly to petitioner and

                       State of Wisconsin Department of Health Services
                       1 W. Wilson St.
                       Madison, WI 53703
                       Case Number: 227697

           b. A lump sum of $2,800.04, which amount represents reimbursement of a State
              of Wisconsin lien, the form of a check payable joint to petitioner and

                       Dean Health Plan
                       1277 Deming Way
                       Madison, WI 53717
                       Subscriber No. 0433178205
                       Dean File ID: 42453
                       Attn: Julie O’Connell

           c. A lump sum of $440,000.00 in the form of a check payable to petitioner,
              Debra Baker. This amount represents compensation for all damages that would
              be available under § 300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                               s/ Mindy Michaels Roth
                                  Mindy Michaels Roth
                                  Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a
notice renouncing the right to seek review.
                                                 2